DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/21/2022 has been entered. Claims 16-17 and 20-27 remain pending in the application.  Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejection previously set forth in the Final Office Action mailed 10/21/2021, except where otherwise stated.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The introduction of a range of within + 1.80 F (± 10 C) of the peak activation temperature in claim 22 was made by the Applicant to further limit the subject matter of the claim. This makes it unclear if the peak activation temperature in claim 16 refers to a specific value or a range around the peak activation temperature. If it is the former, then claim 22 does not introduce a further limitation of 
Claims 17 and 20-22 are rejected as indefinite as a result of depending upon indefinite claim 16. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  All limitations of claim 22 (sous vide cooking the vacuum sealed pouches of uncooked animal protein pieces with inactive tenderizer in the water bath at the first temperature for the first time interval to raise the temperature of the selected enzyme tenderizer to a peak activation temperature of the selected enzyme tenderizer) are also present in claim 16 from which claim 22 depends. Furthermore, claim 22 actually constitutes a broader limitation than claim 16 as claim 22 requires a range of ± 1°C near the peak activation temperature as opposed to claim 16 which requires the specific value of the peak activation temperature.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teran (US 5512015 A) in view of Ramsbottom (US 2321622 A), Trice (US 20190099035 A1), and Heim (DE102014108066A1).
Regarding claim 16, Teran teaches (Col. 4, lines 5-7) injecting a whole primal (cut of meat/animal protein) with an enzyme solution. As there is no cooking step prior to the injection step, the primal is uncooked. Teran further teaches (Col. 4, lines 53-57) vacuum sealing the primal in a bag. Teran further teaches (Col. 4, lines 66-67; Col. 5, lines 1-4) placing the primal (after it has been vacuum sealed in a bag) in a hot water bath (sous vide cooking) and maintaining specific temperatures for certain time intervals to activate and deactivate the enzymes. Teran further teaches (Col. 5, line 67; Col. 6, line 1) the steak is pre-cooked to a medium rare state (completely cooked). (It should be noted that sous vide cooking is understood to comprise cooking a food in a vacuum sealed container without strict temperature or time requirements. See the Response to Arguments below for further explanation.)
The method of Teran teaches setting a water bath at a set temperature and then allowing the temperature of the protein pieces to rise so that some of the enzymes go through the stages of activation and deactivation during heating, where the water bath temperature is higher than at least the temperature of the core of the protein pieces during activation and deactivation. This differs from the claimed invention which requires that the selected enzyme tenderizer activate and deactivate completely during a selected temperature range and requires sous vide cooking in a water bath at a first 
Ramsbottom teaches (Page 1, Right Col., lines 40-45; Page 2, Left Col. lines 36-39) animal tissue (protein) is treated with bromelin (an enzyme), wherein the solution of bromelin may be applied to the tissue in any suitable manner as by washing, soaking, injecting, spraying, dipping or wiping  (where soaking, spraying, dipping, or wiping would constitute coating the animal protein). Ramsbottom further teaches (Page 2, Left Col., lines 50-58) the treated product (animal tissue/protein) is subjected to a temperature in the range of 60-140°F (i.e. the environment or cooking medium is at a temperature in the range of 60-140°F), and maintained at such temperature for a sufficient length of time to permit the enzyme to react (i.e. the enzyme is active). Ramsbottom further teaches (Page 2, Left Col., lines 58-62) the temperature is raised to a point sufficiently high to destroy (deactivate) the enzyme (where destroying the enzyme would necessarily completely deactivate the enzyme) in a range of 165-175°F.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Teran to coat the protein with the enzyme as an alternative or in addition to injection and to substitute the claimed two stage temperature increase of Ramsbottom into the invention of Teran in place of the single heating step of Teran, since both are directed to processes of cooking proteins treated with enzymes, since both use bromelin as an enzyme and operate in overlapping temperature ranges, since using multiple heating temperatures was commonly practiced in the cooking art as shown by Ramsbottom, since coating the protein with the enzyme would allow for tenderization of the outer surface of the food which would not be in contact with the enzyme by injection alone, since coating applies the enzyme without leaving traces like injection would thus preserving the appearance of the food, since cooking initially at a lower temperature would prevent browning or burning of the food that could reduce the tenderizing effect of the enzyme, since separating the time and temperature intervals for activation and deactivation of the enzyme allows for control of the length of the activation phase and subsequently the degree of tenderization the enzyme provides to the meat product allowing for food with different levels of tenderness depending on consumer preference, which would improve on the process of Teran in which the length of the activation step is not controlled because the protein pieces are constantly being heated to higher temperatures by the water bath, and since using multiple temperature stages would have provided greater flexibility in attaining the optimum enzyme activation temperature for longer or shorter time periods throughout the thickness of the food based upon factor such as the food type, the enzyme type, the starting temperature of the food, the enzyme activation temperature, and/or the desired tenderization time duration. 
While Ramsbottom does not specifically state that the whole food product is maintained at the temperature for the enzyme reaction, it would be obvious to maintain the entire food product at that temperature so that the enzyme could tenderize the entire food product both interior and exterior rather than just the surface being exposed to a temperature high enough for the enzyme to react. Furthermore, Ramsbottom teaches (claims 9 & 11) treating the food product at the activation temperature for up to 180 minutes, which would obviously be long enough to raise the temperature of the entire food product to the activation temperature. It should be noted that it would be obvious to adjust the temperature for each of stage of treatment depending upon the type or combinations of enzymes used or the type of food product.
Trice teaches (Paragraph 0002) cooking a medium rare steak (protein piece) using sous vide cooking, wherein the water may be held at a set temperature, and the food is then cooked for sufficient time to bring the food to the same temperature as the water throughout so that the interior of the food cooks at the same temperature as the exterior of the food.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Teran as modified above to heat the food until it was the same temperature as the water bath as taught by Trice during the activation and deactivation steps since both are directed to processes for sous vide cooking a protein, since bringing food to the same temperature as a water bath is known in the art as shown by Trice, since bringing the food to the same temperature as the water cooks the interior of the food at the same temperature as the exterior of the food (Trice, Paragraph 0002) meaning the food will be consistent in taste and texture throughout, and since setting the water bath temperature at the activation and deactivation temperatures and heating the food to these temperatures would allow for precise control of activation and deactivation as the food could never be heated above the water temperature and thus could only leave the activation and deactivation states when the water bath temperature was intentionally adjusted.
Heim teaches (Paragraph 0005, 0045) a method for cooking meat-containing food in a cooking device, with several cooking steps, in which one of the cooking steps is an enzyme-active cooking step in which the core temperature of the food is kept in the range, i.e. at ± 10 ° C, in particular ± 5 ° C, of the optimal top temperature (peak activation temperature), with meat-tenderizing ingredients contained in the food Enzymes have a maximum activity at the optimal temperature, Topt. While Heim does not specify that the temperature is maintained exactly at the optimal top temperature, it would have been obvious to one of ordinary skill to maintain the temperature where the enzyme activity will be maximized thus lowering the time for the enzyme to fully affect the meat and conveniently shortening the length of the preparation process while provided the highest tenderizing effect to the meat.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Teran and incorporate the process of cooking a meat product to the optimal activation temperature of Heim since both are directed to methods of treating meat, since both use enzymes to tenderize meat by activating the enzyme at a set temperature, and since, by providing a cooking step in which the core temperature of the food is brought to the optimum temperature of the enzymes and kept, the enzyme activity is increased in a targeted manner and the meat is therefore more tender, without the need for a long ripening period (Heim, Paragraph 0005).
Regarding claim 17, Teran teaches (Col. 5, lines 33-37, 47-49) a cooling step after cooking to bring down the core temperature of the primal, wherein the chilling of the whole primals continues until the temperature is 40 degrees Fahrenheit or lower throughout the product, which has been bagged in a vacuum sealed pouch as shown above. 
Regarding claim 22, as shown above, Teran as modified above teaches a method of sous vide cooking a vacuum sealed bag of meat and raising the meat to a first temperature that is a peak activation temperature for the selected enzyme tenderizer in a water bath at the first temperature for a first time interval to activate an enzyme. It is noted that Teran as modified by Heim describes a broader range than claimed by the Applicant. However, as stated above, while Heim does not specify that the temperature is maintained exactly at the optimal top temperature, it would have been obvious to one of ordinary skill to maintain the temperature as close as possible where the enzyme activity will be maximized thus lowering the time for the enzyme to fully affect the meat and conveniently shortening the length of the preparation process while provided the highest tenderizing effect to the meat.
Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teran (US 5512015 A) in view of Ramsbottom (US 2321622 A), Trice (US 20190099035 A1), and Heim (DE102014108066A1), and further in view of Liss (US 20170135383 A1).
Regarding claim 20, as shown above, Teran as modified by Heim teaches heating a meat treated with an enzyme at an optimal activation temperature. 
Teran as modified above is silent on sous vide cooking the vacuum sealed pouches of the uncooked animal protein pieces with the inactive tenderizer includes sous vide cooking the vacuum sealed pouches of the uncooked animal protein pieces with the inactive tenderizer at an initial temperature below an activation temperature of the enzyme tenderizer for an initial time interval prior to the first time interval; the initial time interval selected from an interval of gradual, continuous rise in temperature from a temperature below the activation temperature of the selected enzyme tenderizer to the peak  enzyme activation temperature, a period of multi-step rises in temperature of the water bath from a temperature below the activation temperature, through a series of selected time intervals within the initial time interval, and a period of continuous temperature below the activation temperature for the entire initial time interval.
Liss teaches (Paragraph 0034, 0047) a fluid-immersion cooking device that may be a sous vide cooking device, wherein food may be stored in the sous vide device at a chilling or refrigerating temperature (below room temperature) and may be heated to a second predetermined temperature greater than the refrigerating temperature. Additionally, Liss teaches (Paragraph 0046) that a chiller assembly is used to cool the fluid which in turn cools the food, indicating that the water bath temperature is also below room temperature. Liss further teaches (Paragraph 0129) the volume of fluid (water bath) within the thermal container is heated, via thermal energy produced by the heating element, from the first predetermined temperature to a second predetermined temperature, i.e. the fluid undergoes a continuous rise in temperature from a first to a second temperature over a period of time. The initial step of keeping the sous vide cooker at a refrigeration temperature constitutes sous vide cooking at an initial temperature below the enzyme activation temperature, as the enzymes used in the process of Teran are not activated until reaching 90 degrees Fahrenheit (which is above room temperature) (Teran, Col. 5, lines 8-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Teran to heat the meat to the peak activation temperature using the heating process of Liss of an initial time period of continuous rise in temperature, since both are directed to processes of cooking vacuum bagged food products in water baths, since perishable food products such as meat need to be refrigerated prior to cooking, since refrigerating a food product in a sous vide cooker would allow a user to immediately start the cooking process without the time and inconvenience of moving the food product from a separate storage or refrigeration device to the sous vide cooker, and since the method taught by Liss would obviously shorten the cooking time by immediately supplying heat to a food product without a waiting period for a water bath reached a certain temperature as Liss teaches (Paragraph 0037), the food product is cooked from the refrigeration temperature to a second greater temperature while in the device, i.e. the food is not removed to heat the cooking medium in the device. 
Regarding claim 21, Teran teaches (Col. 5, lines 33-37) a cooling step (below the second temperature) using an ice bath or other suitable means to bring down the core temperature of the meat within about 50 minutes (third time interval). It should be noted that, while this is a cooling step rather than a heating step, the process described still constitutes a cooking step as a cooking step may be considered to be any step of a cooking process, not specifically the application of heat. 
Teran as modified above is silent on the rapid cooling step being a sous vide cooking step (performed in the sous vide cooker) in the water bath.
Liss teaches (Paragraph 0034, 0046) a cooking device that may be a sous vide cooking device with a thermal container, fluid circulation system, and control, wherein food items disposed in the thermal container may be chilled by fluid in the sous vide cooker (i.e. the water bath, which is at a lower temperature, cools the food).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Teran to incorporate the teaching of Liss and chill the food products in the water bath of the sous vide cooker, since both are directed to processes of cooking food products in water baths, since both teach a step of cooling food product, and since the process taught by Liss removes the time and inconvenience of moving the food product from the sous vide cooker to a refrigerating device (Liss, Paragraph 0004). 
Claims 23-25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teran (US 5512015 A) in view of Ramsbottom (US 2321622 A), Torre (US 20150040516 A1), Trice (US 20190099035 A1), and Heim (DE102014108066A1).
Regarding claim 23, Teran teaches (Col. 5, lines 3-19) the meat treated with enzymes is cooked in a process in which bromelin and ficin (enzymes) are activated at 90°F and brought through their upper temperature deactivation state, i.e. the meat is heated over a range of temperatures (cooking range) from where it is activated to where it is deactivated. The peak enzyme activation temperature must necessarily be between the activation temperature and the deactivation temperature and, therefore, is within the cooking range. Furthermore, as no heat is applied to the protein pieces prior to sous vide cooking, the pieces would be at room temperature or lower (below the activation temperature and, therefore, in an inactive state) when introduced into the water bath. Teran further teaches (Col. 4, lines 5-8) mechanically injecting an enzyme into a cut of meat as the first step of a cooking process (before heating the meat). Teran further teaches (Col. 4, lines 53-57) vacuum sealing the primal in a bag. Teran further teaches (Col. 4, lines 66-67; Col. 5, lines 1-4) placing the primal (after it has been vacuum sealed in a bag) in a hot water bath (sous vide cooking) and maintaining specific temperatures for certain time intervals to activate and deactivate the enzymes. Teran further teaches (Col. 5, line 67; Col. 6, line 1) the steak is pre-cooked to a medium rare state (completely cooked). 
Teran is silent on using a packaging machine to vacuum seal the pouches. The method of Teran teaches setting a water bath at a set temperature and then allowing the temperature of the protein pieces to rise so that some of the enzymes go through the stages of activation and deactivation during heating, where the water bath temperature is higher than at least the temperature of the core of the protein pieces during activation and deactivation. This differs from the claimed invention which requires sous vide cooking in a water bath at the peak enzyme activation temperature for the enzyme tenderizer for a first time to provide a selected degree of tenderization of the protein pieces, resulting in vacuum sealed pouches of tenderized protein pieces followed by increasing the temperature of the water bath in the sous vide cooker to continue to sous vide cook the vacuum sealed pouches of tenderized protein pieces at the enzyme deactivation temperature to deactivate the selected enzyme tenderizer completely for a second time interval to cease tenderization of the protein pieces.
Torre teaches (Paragraph 0011, 0028) a device with a vacuum packaging machine and an internal sous vide cooking chamber for storing and preparing foods inside a bag made of a plastic material.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Teran to incorporate the teaching of Torre since both are directed to vacuum packaging products, since both utilize sous vide cooking, and since the device of Torre with the internal sous vide cooking chamber reduces the size and weight of the sous vide preparation apparatus allowing the device to be used in smaller spaces (Torre, Paragraph 0012). 
Ramsbottom teaches (claim 9) a process for the treatment of stuffed natural, casings normally tending to be tough which comprises subjecting the stuffed casings to the action of pineapple juice in sufficient amount to cause substantial improvement in the physical properties thereof, maintaining the temperatures of treatment within the range of active enzymatic action of said juice for sufficient time to improve substantially the physical properties of the casings including the tenderness but insufficient to cause material disintegration of the casings, and then subjecting the product to smoking and cooking at temperatures sufficiently high to arrest the enzymatic activity of the pineapple juice (deactivate completely). Ramsbottom further teaches (claims 11, 12) the first treatment temperature is at least 60°F and the cooking temperature is in the range of 120°F to 175°F. As stated above it would be obvious to adjust the temperature based on the food and enzymes used in the process. Ramsbottom further teaches (Page 1, Right Col., lines 12-17) the casings are made of animal intestines (protein) and the enzyme bromelin is present in pineapple juice. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Teran to substitute the claimed two stage temperature increase of Ramsbottom into the invention of Teran in place of the single heating step of Teran since both are directed to process of cooking proteins treated with enzymes, since both use bromelin as an enzyme and operate in overlapping temperature ranges, since cooking initially at a lower temperature would prevent browning or burning of the food that could reduce the tenderizing effect of the enzyme, and since separating the time and temperature intervals for activation and deactivation of the enzyme allows for control of the length of the activation phase and subsequently the degree of tenderization the enzyme provides to the meat product.
Trice teaches (Paragraph 0002) cooking a medium rare steak (protein piece) using sous vide cooking, wherein the water may be held at a set temperature, and the food is then cooked for sufficient time to bring the food to the same temperature as the water throughout so that the interior of the food cooks at the same temperature as the exterior of the food.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Teran as modified above to heat the food until it was the same temperature as the water bath as taught by Trice during the activation and deactivation steps since both are directed to processes for sous vide cooking a protein, since bringing food to the same temperature as a water bath is known in the art as shown by Trice, since bringing the food to the same temperature as the water cooks the interior of the food at the same temperature as the exterior of the food (Trice, Paragraph 0002) meaning the food will be consistent in taste and texture throughout, and since setting the water bath temperature at the activation and deactivation temperatures and heating the food to these temperatures would allow for precise control of activation and deactivation as the food could never be heated above the water temperature and thus could only leave the activation and deactivation states when the water bath temperature was intentionally adjusted.
Heim teaches (Paragraph 0005, 0045) a method for cooking meat-containing food in a cooking device, with several cooking steps, in which one of the cooking steps is an enzyme-active cooking step in which the core temperature of the food is kept in the range, i.e. at ± 10 ° C, in particular ± 5 ° C, of the optimal top temperature (peak activation temperature), with meat-tenderizing ingredients contained in the food Enzymes have a maximum activity at the optimal temperature, Topt. While Heim does not specify that the temperature is maintained exactly at the optimal top temperature, it would have been obvious to one of ordinary skill to maintain the temperature where the enzyme activity will be maximized thus lowering the time for the enzyme to fully affect the meat and conveniently shortening the length of the preparation process while provided the highest tenderizing effect to the meat.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Teran and incorporate the process of cooking a meat product to the optimal activation temperature of Heim since both are directed to methods of treating meat, since both use enzymes to tenderize meat by activating the enzyme at a set temperature, and since, by providing a cooking step in which the core temperature of the food is brought to the optimum temperature of the enzymes and kept, the enzyme activity is increased in a targeted manner and the meat is therefore more tender, without the need for a long ripening period (Heim, Paragraph 0005).
Regarding claim 24, Teran teaches (Col. 5, lines 33-37, 47-49) a cooling step after cooking to bring down the core temperature of the primal, wherein the chilling of the whole primals continues until the temperature is 40 degrees Fahrenheit or lower throughout the product, which has been bagged in a vacuum sealed pouch as shown above. 
Regarding claim 25, Heim teaches (Paragraph 0005) as shown above a method for cooking meat-containing food in a cooking device, with several cooking steps, in which one of the cooking steps is an enzyme-active cooking step in which the core temperature of the food is kept in the range of an optimal top temperature (peak activation temperature), with meat-tenderizing ingredients contained in the food Enzymes have a maximum activity at the optimal temperature, Topt. As the core of the food is the slowest to absorb heat, keeping the core at the optimal temperature substantially means that the entire piece of food has been raised to the optimal temperature.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Teran and incorporate the teaching of Heim since both are directed to methods of treating meat, since both use enzymes to tenderize meat by activating the enzyme at a set temperature, and since raising the temperature of the entire piece of food to the peak activation temperature would allow the enzyme to be active at peak effectiveness throughout the piece of food rather than only at the edges or just part of the food which could otherwise result in uneven cooking and differences in tenderness throughout the piece of meat. 
Regarding claim 27, Teran teaches (Col. 4, lines 5-8) mechanically injecting (applying a tenderizer applicator) an enzyme into a cut of meat as the first step of a cooking process (before heating the meat).
Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teran (US 5512015 A) in view of Ramsbottom (US 2321622 A), Torre (US 20150040516 A1), Trice (US 20190099035 A1), and Heim (DE102014108066A1) and further in view of Evanson (US 3656424 A)  and Feldman (US 3970520 A).
Teran teaches (Col. 1, lines 60-65) the instant invention uses a canner or cutter grade of meat, to prepare a "steak" style cut of meat, ready to heat in the microwave, that will be tender, of the correct texture and of an appetizing flavor. The canner and cutter grades of meat have historically been directed to hamburger or beef jerky.
Teran as modified above is silent on the enzyme tenderizer being Protease of bacillus subtilis, the enzyme activation temperature being 135° F (57.2° C), and the enzyme deactivation temperature being 155° F (68.3° C).
Evanson teaches (Col. 1, lines 8-13) meat injection tenderization apparatus and method where it is known that meat including beef can be tenderized by the injection of a solution of various enzymes including the bacterial proteases from Bacillus subtilis.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Teran to incorporate the teaching of Evanson and use protease of bacillus subtilis as an enzyme in the process of Teran as modified above since both are directed to methods of tenderizing meat, since protease of bacillus subtilis is known in the art as a tenderizing enzyme (capable of performing the same function as the enzymes taught by Teran), and since the use of bacillus subtilis would be a simple substitution of one known element for another to obtain predictable results (See MPEP 2143 I. B). 
Feldman teaches (Col. 6, lines 1-17) a process for hydrolysis of egg albumen isolate wherein protease from bacillus subtilis is added and the temperature is maintained at 50°C for 1 hour before being raised to 90°C to denature the enzymes in the mixture. While the process of Feldman does not specifically teach a peak activation temperature of 135° F (57.2° C) and an enzyme deactivation temperature of 155° F (68.3°C), such values could be determined through routine optimization. It is known from Teran as modified above to treat a meat product with an enzyme at the peak activation temperature and to subsequently denature the enzyme in order to tenderize a food product. One of ordinary skill in the art would recognize that protease of bacillus subtilis could be used for tenderization could experiment by varying temperature to determine the temperature at which the enzyme was most active and the temperature at which the enzyme was denatured. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (See MPEP 2144.05 II. A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Teran to incorporate the teaching of Feldman, since both are directed to methods of treating food products, since it is known to use protease of bacillus subtilis for treating food, and since the activation and deactivation temperatures taught by Feldman could be used to direct the process taught by Teran with regard to the activation and deactivations temperatures of the enzyme. 
Response to Arguments
Applicant's arguments, see pages 6-15, filed 02/21/2022 regarding the 35 U.S.C. 103 rejections of claims 16-17 and 20-27 have been fully considered but they are not persuasive. 
In response to the Applicant’s argument that modifying Teran with any reference that calls for complete activation and deactivation of all proteolytic enzymes during the cooking process fundamentally defeats Teran's "principle of operation", the Examiner asserts that deactivation of an enzyme does not violate the principle of operation of Teran. Teran teaches the application of multiple enzymes to provide the benefits of each. While papain is not completely denatured during the sous vide treatment, Teran teaches (Col. 5, lines 7-21) during the (sous vide) cooking process the enzymes bromelin and ficin, once activated and brought through their upper temperature deactivation state, are permanently deactivated and no longer possess a capacity to tenderize. Modifying Teran to teach the activation and deactivation process of Ramsbottom does not contradict the teaching of Teran, because Ramsbottom does not require that every enzyme be deactivated, and Ramsbottom teaches (Page 1, Right Col., lines 40-45) the use of bromelin, one of the enzymes deactivated in the process of Teran. Furthermore, the claimed invention requires that an enzyme be activated and then fully deactivated but does not forbid the use of additional enzymes that can be reactivated.
In response to the Applicant’s Argument that Heim does not teach enzyme deactivation at all, and a modification of Teran in light of Heim would necessarily result in cooking meat at the peak enzyme activation temperature, but below the denaturation or deactivation temperature of the enzyme, and activating the enzyme during a subsequent microwave cooking step, the Examiner assert that introducing the step of activating the enzyme at the peak activation temperature as taught by Heim does not remove the possibility of denaturing the enzyme. Heim is only relied upon for teaching use of the peak activation temperature, and any other limitations of Heim are not required to be imported into the teaching of Teran. 
Claims 17 and 20-22, which depend from claim 16, also remain rejected.
Claims 23-27 remain rejected based upon similar reasoning to claim 16 as described above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yoon (US 20130330441 A1) teaches a method includes preserving a meat product with propionic acid, the method including contacting meat with exogenous enzymes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        							/DREW E BECKER/                                                                                                     Primary Examiner, Art Unit 1792